Citation Nr: 0402506	
Decision Date: 01/26/04    Archive Date: 02/05/04

DOCKET NO.  02-20 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date earlier than June 4, 
2001, for the award of service connection for lumbosacral 
strain.  

2.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1995 to December 1996.  This appeal arises from a January 
2002 rating decision of the Department of Veterans Affairs 
(VA), Houston, Texas, regional office (RO), which granted 
service connection for lumbosacral strain rated 10 percent, 
effective June 4, 2001.  A subsequent decision in June 2002 
increased the rating to 20 percent effective from the date of 
grant of service connection.  However, since that rating is 
less than the maximum provided under the applicable criteria 
(and since the veteran has not expressed satisfaction with 
the rating), it does not represent a complete grant of the 
benefit sought, and the appeal continues.  AB v. Brown, 6 
Vet. App. 35 (1993).  

The appeal regarding the matter of the rating for lumbosacral 
strain is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington D.C.  VA will notify you if 
further action is required on your part.


FINDING OF FACT

The veteran, who was separated from service in December 1996, 
first submitted a claim for entitlement to service connection 
for a low back disability on June 4, 2001.


CONCLUSION OF LAW

An effective date earlier than June 4, 2001, for the award of 
service connection for lumbosacral strain is not warranted.  
38 U.S.C.A. §§ 5101(a), 5110 (West 2002); 38 C.F.R. § 3.400 
(2003).  





REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Regulations implementing the VCAA 
have also been published.  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding notice requirements under the VCAA.  

VA has fully complied with the mandates of the VCAA.  The 
claim was considered on the merits and the appellant was 
provided a copy of the decision denying his claim.  By the 
October 2001 VCAA letter, the May 2002 and October 2002 
Statements of the Case, and a July 2002 Supplemental 
Statement of the Case he was advised of the controlling law 
and regulations.  These communications informed him what 
evidence was of record and what evidence was needed to 
establish entitlement to the benefit sought.  The October 
2001 letter specifically advised him of his and VA's 
respective responsibilities in development of evidence.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs (PVA), 
345 F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  In the present case, no specific 
deadline for response was provided in the October 2001 VCAA 
notice letter, and all evidence submitted to date (more than 
two years later) has been accepted for the record.  It is 
also noteworthy that the critical facts in this case are not 
in dispute.  

The record includes service medical records, VA outpatient 
treatment records, and results of a VA examination.  There is 
no indication that any pertinent evidence remains 
outstanding.  All notice and duty to assist requirements 
appear to be met.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Factual Background

In June 2001 the veteran filed an original claim seeking 
service connection for a low back disability.  The RO granted 
service connection, effective June 4, 2001 (the date the 
claim was received).  He now asserts that he is entitled to 
retroactive compensation for the lumbosacral strain from the 
time he left active duty, in December 1996.  

Service medical records reveal that the veteran injured his 
back lifting a heavy object in service.  On medical 
evaluation at separation from active duty in December 1996, a 
history of recurrent back pain was noted.  The veteran 
reported that he had recurrent back pain, and stated that 
back problems were the reason he requested an early discharge 
from the Army.  

In a July 2002 statement, the veteran contended that he 
complained of a low back injury during his August 1996 exit 
examination and that the examiner informed him that someone 
from VA would contact him.  The record is silent for any 
further communication from the veteran or any complaints of 
or treatment for low back pain until the instant claim was 
filed.  

Analysis

The effective date of an award of compensation based on 
original claim received beyond one year after service 
discharge shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application thereof (emphasis added).  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  A specific claim in the form prescribed 
by the Secretary ........must be filed in order for benefits to 
be paid or furnished to any individual under the laws 
administered by the Secretary.  38 U.S.C.A. § 5101(a).  

As was noted previously, the critical facts are not in 
dispute:  The veteran was discharged from service in December 
1996.  His original claim for service connection was received 
June 4, 2001.  He does not allege that he filed a claim for 
service connection between his December 1996 exit from active 
duty and June 4, 2001.  While service medical records appear 
to indicate the presence of a low back disability upon exit 
from active duty, he did not file a claim for service 
connection upon exit from service or within the first post-
service year.  The record does not include any communication 
from the veteran or his representative received prior to June 
4, 2001 that may reasonably be construed as an indication he 
was seeking service connection for lumbosacral strain.  

There is no provision in the law for awarding an earlier 
effective date based on the veteran's assertion that the 
disability existed before he filed the claim, or that someone 
in service may have misrepresented (as he alleges) that he 
would be contacted.  VA is not required to anticipate any 
potential claim for a particular benefit where no intention 
to raise it was expressed.  See Brannon v. West, 12 Vet. App. 
32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995).  

The law, specifically 38 U.S.C.A. §§ 5101 and 5110, is 
dispositive in this matter.  Together, these two Sections 
mandate that a claim must be specific, and that the effective 
date of an award of compensation received beyond one year 
after service discharge, (as is the case here), shall not be 
earlier than the date of receipt of the claim.  

The Court has held that where, as here, the law not the 
evidence is dispositive, the Board should deny an appeal 
because of an absence of a legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


ORDER

An effective date earlier than June 4, 2001, for the award of 
service connection for lumbosacral strain is denied.





REMAND

The veteran has not been apprised of the new diagnostic 
criteria for rating disabilities of the spine, and has not 
been examined under those criteria.  Furthermore, he contends 
that his symptoms have increased since the last VA 
examination in November 2001.  Consequently, another VA 
examination and proper notice of the new rating criteria are 
needed.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ensure that the veteran 
is advised specifically of what is needed 
to establish entitlement to an increased 
rating for lumbosacral strain 
(specifically including the new criteria 
for rating disabilities of the spine), 
what the evidence shows, and of his and 
VA's respective responsibilities in 
claims development.  

2.  The RO should obtain complete 
clinical records (any not already 
associated with the claims file) of all 
treatment the veteran has received for 
his low back disability since June 2001.  
He should be asked to assist in this 
matter by identifying all sources of 
treatment and providing any necessary 
releases.  

3.  The RO should then arrange for a VA 
orthopedic examination to ascertain the 
current severity of the veteran's service 
connected low back disorder.  The 
examiner should provide findings 
sufficiently detailed to allow for rating 
under either the "new" or the previous 
criteria for rating disabilities of the 
spine.  In that regard, the veteran's 
claims folder and copies of both the 
current and the previous criteria for 
rating disabilities of the spine must be 
available to the examiner for review in 
connection with the examination.  Any 
indicated tests or studies (specifically 
including range of motion studies) must 
be completed.  The examiner should 
explain the rationale for any opinion 
given.

2.  The RO should then re-adjudicate the 
claim in light of the all evidence added 
to the record since their last review, as 
well as the new criteria for rating 
disabilities of the spine (from their 
effective dates).  As the appeal is from 
the initial rating assigned with a grant 
of service connection, the RO should also 
consider whether staged ratings are 
appropriate.  Fenderson v. West, 12 Vet. 
App 119 (1999).  Thereafter, if the 
benefit sought remains denied, the RO 
should issue an appropriate Supplemental 
Statement of the Case and provide the 
veteran and his representative the 
requisite period of time to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

No action is required of the appellant until he is notified.  
He has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



